Opinion by
Mr. Justice McCollum,
The sheriff conveyed the land in dispute “to Coleman Wells, *11executor of Williams Barber, deceased,” and Wells acknowledged in writing that the purchase money was furnished to him by the defendant. It was contended by the plaintiff that Wells held the land in trust for the estate, and by the defendant that he held it in trust for the heirs. It was also contended by the plaintiff that if he held it for the estate it was to be regarded as personalty, and he could sell it as such without the aid of the orphans’ court. The learned trial judge conceded that if he held the land for the estate his sale of it in 1885 to Strauss, who conveyed it to the plaintiff, entitled the latter to recover.
The conveyance of the land to Wells as executor was prima facie evidence that he held it for the estate, and his sale of it to Strauss was an indication that he supposed he so held it. It was conceded that the money paid for the land was furnished to Wells as stated in Ms written acknowledgment or receipt to which we have already referred. The learned trial judge thought this fact, considered by itself, raised a resulting trust in favor of the defendant, and as the plaintiff admitted that he purchased with notice of the defendant’s claim he was not entitled to recover. The jury were therefore instructed to find for the defendant. This instruction was obviously based on the familiar principle that, where in a purchase of land the consideration is paid by one and the conveyance is made to another, the presumption is that the latter holds the title in trust for the former. But tMs presumption is not conclusive. It may be rebutted by evidence which satisfactorily shows that it was not the intention of either party that the beneficial interest should be in the party paying: 10 Am. & Eng. Ency. of Law, p. 13, and cases cited; Lynch v. Cox, 23 Pa. 265, and Hays v. Quay, 68 Pa. 263. In other words the presumption may be overcome by proof that it is at variance with the mutual intention or understanding of the parties, and any circumstance which throws light on the transaction or explains its true character is admissible for the purpose of strengthening or rebutting it: Strimpfler v. Roberts, 18 Pa. 283.
In our case the money that was paid to the sheriff by the executor was furnished to him by a son of Wms. Barber, deceased, whose estate held three judgments against the land, amounting at the time of the sale to over $1,600. The judgments were first liens. The land once belonged to Williams Barber, who *12sold, it iii April, 1868, to his son Ira T. Barber for $1,437. The judgments were entered oh Ira T. Barber’s notes and represented the unpaid purchase money. The land was worth at least a thousand dollars at the time of the sale, and it was the only property out of which the estate could realize anything on the judgments. Under these circumstances we would naturally expect an executor who was faithful to his trust to do what he reasonably could to prevent the loss to the estate which would result from the sale of the land to another for one fifth of its value, and that the parties interested in the estate would cooperate with him. Presumably with this object in view the executor and Pardon Barber attended the sale and agreed with the execution creditor that the land should be sold to the executor for a sum sufficient to pay the costs incurred in selling it. The executor had no money and Pardon Barber furnished him the amount necessary to carry out the agreement. The effect of this arrangement upon the interests of the estate was precisely the same as if the land had been sold to the executor for a thousand dollars and he had paid four fifths of this stun by a credit upon the judgments and the other fifth of it with the money furnished to him by Pardon Barber. Under such circumstances there could be no resulting trust in favor of the latter for more than a one fifth interest in the land, and whether he acquired any claim upon or interest in it except as heir or creditor depended upon the intention with which the money was furnished.
It seems to us that this is a case in which something more was required to sustain the defendant’s contention than the furnishing of the money as stated in the receipt given by Wells. It is evident that he so regarded it because he supplemented the receipt with testimony tending to show that the money was furnished under an agreement that Wells was to hold the land in trust for the heirs. If anything was made clear by this testimony it was that Pardon Barber desired to have the deed of the land, that Coleman Wells as executor desired to have the deed of it, and that each distrusted the other. It also appeared from the testimony that while there was mutual distrust there was mutual profession of anxiety to protect the interests of the heirs. While Nicholson, who represented Wells and Barber in effecting the arrangement with the execution creditor *13under which the land was sold, testified that he understood it was their intention that “ Coleman Wells should hold the legal title for the heirs or family of Williams Barber,” he also testified “ that there was some talk as to what disposition Coleman Wells’s executor should make of it in case we were successful at the sheriff’s sale in his being the purchaser, and I told them that would be settled in the orphans’ court. That was assented to.” In his cross-examination he said, “ When I told them it would probably go through the orphans’ court, I meant it would have to be sold to pay debts. I don’t remember whether anything was said about the debts of the estate at that time. It occurs to me there was.”
We think that in view of the evidence in the case, oral and documentary, it was for the jury to find under proper instructions from the court with what intention the land was bought, and the money required in the purchase of it was furnished. We think too, that it was competent for either party to show the assets and liabilities of the estate of Williams Barber at the time of the sale, and subsequent conversations between Wells and Pardon Barber in reference to the transaction consummated by it. These were matters proper for the consideration of the jury in determining whether it was the intention of the parties that Wells should receive and hold the title to the land as trustee for the heirs, or for the benefit of the estate.
There is another matter to which attention should be directed in tins case. Wells sold the land for 150.00 seven years after he received the deed for it, and ten years after the death of Williams Barber. It does not appear that any heir or creditor demanded that he should sell it. His delay in and manner of making the sale were not consistent with the existence of any valid claim against the estate. If he held the land for the estate there was apparently no one interested in it except the heirs, and they were not consulted. The undisputed evidence shows that the sale of the land was conducted by the attorney of the estate, who bid it off for Strauss on the latter’s instruction to do so “as cheaply as possible.” Under these and other circumstances surrounding and connected with the sale, it is for the court and jury to consider and determine on a retrial whether, in any aspect of the case, the sale made by Wells *14to Strauss divested tbe interest of tbe heirs, or the estate, in the land in dispute.
To the extent that the rulings complained of are in conflict with this opinion the specifications of error are sustained.
Judgment reversed and venire facias de novo awarded.